GERALDc, E;U\NN


Honorable George II. Sheppard
Comptroller of Public Accounts
Austin, Texas

Dear Sir,                        Opinion No. O-2504
                                 Ret Whether a county must make order
                                       accepting  beneflts   of discount
                                       statute annually In order to keep
                                       acceptance effective.
               In your letter  of June 28, 1940, you request our opinion as
to whether a county 13 required to pass nn order a,nnurl.ly :~llorulng the
discount provided for In Article 7057d, Vernon’s Civil Statutes,      in order
to keep such allowance of discounts effective,   or wheth,er e.n order adoptInG
the provislons  of the statute will remain In force and effect    untl,l can-
celled  or set asl,de.
                In the statute It Is provided that the discount provlsiona
of the statute “shall not apply ***** until the governlriS body **.Q.**.by
ordinance,  resolution  or order, ahall adopt the provis-!.on:; hereof. ”
               There 13 nothing In the statute which Indicates   an intention
to require a Commissioners t Court to make an acceptance of the provisions
of the statute annually.   Rather we think It fairly  ~clear from the language
of the statute that such was not intended.
               It has been held In several cases that an order fixing a
county treasurer’ 6 commlsslons under Article  394’l, Civil Statutes, remains
in force and effect  until set aside or superseded by another order.    Stephen:
vs. Ml110 Co., 113 S.W. (2d) 944; Throckmorton Co. vs. Thompson, 115 S.W.
(2d) 1102, Sup. Ct.; Baxter v3. Rusk Co., 11 S.W. (2d) 648.
               It may be that an order could be drawn, which would be effec-
tive for only a year by Its own express terms but we assume you do not have
in mind such an order.   If the order contnins nothing Indicating  an lnten-
tlon to the contrary,  we are of the oplnior! that It alli remain In force
and effect from year to year unless vacated.
                                  Yours ver,   truly,
                                  ATTORNEY   GENERALOP TEXAS
                                   s/ Glenn R. Lewis
                                      Glenn R. Lewis
GRL:R.S:wc                            Assistant
APPROVED JUL 11, 1340
B/ GROVER    S!&LEF3
Yrst Assistant
 'T\oRNEX
        GENERAL